UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Namel Norris,                                                            1/28/2020
                                Plaintiff,
                                                             1:19-cv-03064 (ALC) (SDA)
                    -against-
                                                             ORDER
 Akanoren, Inc., et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties shall submit a joint letter regarding the status of settlement and discovery no

later than Friday, February 14, 2020.

SO ORDERED.

DATED:         New York, New York
               January 28, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
